                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                                    :
OLUMIDE OGUNLANA,                                   :        CIVIL ACTION
On behalf of himself and others similarly situated, :
                                                    :
                      Plaintiff,                    :        No. 19-1545
                                                    :
               v.                                   :
                                                    :
ATLANTIC DIAGNOSTIC LABORATORIES :
LLC,                                                :
                                                    :
                      Defendant.                    :
__________________________________________:

                                             ORDER

       AND NOW, this 31st day of March, 2020, upon consideration of the parties’ “Consent

Motion for Approval of the Settlement” (ECF No. 19), it is hereby ORDERED that the motion is

GRANTED as follows:

   1. Each Settlement Agreement (ECF Nos. 19-1 and 19-2) is approved as a fair and reasonable

       resolution of a bona fide dispute under the Fair Labor Standards Act.

   2. Plaintiffs’ Counsel’s attorneys’ fees and costs in the total amount of $15,500 are granted

       and approved.

   3. Plaintiffs’ action is hereby dismissed with prejudice against Defendant in accordance with

       the terms of each settlement agreement. I hereby enter final judgment in this case, and,

       there being no reason to delay entry of this final judgment, the Clerk of the Court is ordered

       to enter this final judgment forthwith pursuant to Rule 54(b) of the Federal Rules of Civil

       Procedure.

   4. Without affecting the finality of this final judgment in any way, the Court reserves

       exclusive and continuing jurisdiction over this action, Plaintiffs, and Defendant in order to


                                                 1
supervise the implementation and enforcement of the Settlement Agreements, this Order,

and all settlement administration matters.



                                      BY THE COURT:



                                      /s/ Mitchell S. Goldberg
                                      MITCHELL S. GOLDBERG, J.




                                         2
